PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Ramamurthy, et al.
Application No. 16/213,442
Filed: December 7, 2018
Attorney Docket No. ARR01292
:
:
:     DECISION ON PETITION
:
:





This is a decision on the petition under 37 CFR 1.137(a), filed March 11, 2022, to revive the   above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief (and fee required by 37 CFR 41.20(b)) within the time period provided in 37 CFR 41.37(a).  As an appeal brief (and appeal brief fee) was not filed within two (2) months of the Notice of Appeal filed December 28, 2020, and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on March 2, 2021.  See MPEP 1215.04. The Office mailed a Notice of Abandonment was mailed December 13, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of appeal brief, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $3160.00 extension of time fee submitted on March 11, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to the credit card account. 

This application is being referred to Technology Center Art Unit 2426 for review of the reply filed March 11, 2022. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET